230 F.2d 918
Johnnie Lee REED, Appellant,v.UNITED STATES of America, Appellee.
No. 15668.
United States Court of Appeals Fifth Circuit.
March 14, 1956.

A. Foy Curry, Jr., Fort Worth, Tex., for appellant.
Cavett S. Binion, Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before RIVES, TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
The appellant, Johnnie Lee Reed, along with John T. Lott, Larry Pierce, Doris Jean Miller, and Joe Melvin Shaw, was convicted on one count of an indictment charging a conspiracy to sell and transfer unstamped narcotic drugs not in pursuance of a written order on a form furnished in blank by the Secretary of Treasury and in violation of 26 U.S.C.A., I.R.C.1939, §§ 2553(a), 2554(a), 2591 (a), and 2593(a). In addition, Reed was convicted on two substantive counts, the first of which charged a purchase of heroin, not in or from the original stamped package, in violation of 26 U.S. C.A. § 2553(a); and the second charged receiving and concealing morphine which had been imported contrary to law in violation of 21 U.S.C.A. § 174.


2
The first count involved the same conspiracy in which John Lott was found to have participated. The general nature of that conspiracy is discussed in our decision in Lott v. United States, 5 Cir., 230 F.2d 915. The evidence clearly showed the activities of appellant in this conspiracy. Reed was shown to have participated in almost all of the seventeen overt acts charged as the basis of the continuing conspiracy which had operated for almost three years.


3
With regard to the substantive offenses, we likewise find clear evidence to support the jury's verdict of Reed's guilt. Finding ample evidence in the record to support the verdict, and no reversible error appearing, the judgment appealed from is, therefore,


4
Affirmed.